DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-7 and 10-30
Withdrawn claims: None
Previously cancelled claims: 8 and 9
Newly cancelled claims: 1, 12-14, and 24-29
Amended claims: 2, 6, 15, 16, 19, and 30
New claims: None
Claims currently under consideration: 2-7, 10, 11, 15-23, and 30
Currently rejected claims: 2-7, 10, 11, 15-23, and 30
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 15-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. (U.S. 2010/0285175 A1) in view of Bongiorni et al. (U.S. 2020/0123519 A1).
Regarding claim 2, Hendriksen et al. discloses a method for reducing lactose content of a milk-based substrate, comprising adding a beta-galactosidase peptide to a milk-based substrate ([0004], [0009]-[0012]) having a lactose concentration of at least 10 g/L to obtain a mixture ([0215], [0218], Tables 2 and 3, where 499 mM and 848 mM lactose falls within the claimed range) comprising the milk-based substrate and the peptide. Hendriksen et al. further discloses incubating the mixture at a temperature from 40-100°C (specifically, “at least 60°C”) where the peptide exhibits beta-galactosidase enzyme activity at the temperature ([0149]-[0150]) and that the lactose content may be reduced to less than 1% (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]).
Hendriksen et al. does not explicitly disclose the peptide as comprising an amino acid sequence that is at least 95% identical to one of the five claimed amino acid sequences.
However, Hendriksen et al. teaches generally the method of adding lactase to a milk substrate for the purpose of hydrolyzing lactose ([0004]) and states “[a] lactase in the context of the present invention is any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” (emphasis added) as well as “the lactose hydrolyzing activity of the lactase may be referred to as its lactase activity or its beta-galactosidase activity” ([0162]). As such, the addition of any beta-galactosidase peptide to a milk-based substrate for the purpose of producing a dairy product would be obvious to a skilled practitioner, including one that is at least 95% identical to one of the five claimed amino acid sequences. Bongiorni et al. discloses a protein that is characterized as being a transgalactosylating polypeptide ([0070], SEQ ID NO: 26) that also has beta-galactosidase activity ([0026]). The protein of Bongiorni et al. (SEQ ID NO: 26, pp. 73-76) is 100.0% identical to claimed SEQ ID NO: 15. Since Bongiorni et al. describes the protein as being a “polypeptide comprising β-galactosidase activity” ([0026]), the incorporation of such a protein into the method of Hendriksen et al. would be obvious.
As for claims 3 and 4, Bongiorni et al. discloses a protein (SEQ ID NO: 26, pp. 73-76) that is 100.0% identical to claimed SEQ ID NO: 15. Accordingly, the addition of a peptide that is at least 98% identical (claim 3) or equivalent (claim 4) to SEQ ID NO: 15 would be obvious to a skilled practitioner.
As for claim 5, Hendriksen et al. discloses the beta-galactosidase peptide as being added at a concentration of 10-55 mg/L of the milk-based substrate ([0181], where the enzyme may be added at a concentration of 100-5000 LAU/L milk; [0211], where enzyme activity may range from 295-3060 LAU/g, such that 100 LAU may be an amount of enzyme ranging from 0.033-0.339 g, or 33-339 mg, resulting in a range of 33-339 mg enzyme/L of milk).
As for claim 15, Hendriksen et al. discloses the incubation is at a temperature of between 40-100°C (specifically, “at least 60°C”) ([0150]).
As for claim 16, Hendriksen et al. discloses the incubation is started at a temperature of between 40-100°C and at least part of the incubation occurs at a temperature of between 50-140°C (specifically, “at least 60°C”) ([0150]).
As for claim 17, Hendriksen et al. discloses the peptide as reducing the lactose concentration to less than 0.2% (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]).
As for claim 18, Hendriksen et al. discloses the peptide is added to the milk-based substrate in an amount to achieve a peptide concentration of from 1-200 mg/L ([0181], where the enzyme may be added at a concentration of 100-5000 LAU/L milk; [0211], where enzyme activity may range from 295-3060 LAU/g, such that 100 LAU may be an amount of enzyme ranging from 0.033-0.339 g, or 33-339 mg, resulting in a range of 33-339 mg enzyme/L of milk) and a lactose concentration of less than 0.2% (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]) is reached after an incubation time of 3-30 minutes (specifically, 10 minutes – 4 hours) ([0157]).
As for claim 19, Hendriksen et al. discloses the method of claim 2, further comprising heating the mixture to a temperature of at least 60°C ([0150]) for at least four seconds ([0157]).
As for claim 20, Hendriksen et al. discloses fermenting the milk-based substrate with lactic acid bacteria ([0076]).
As for claim 21, Hendriksen et al. discloses the milk-based substrate as being cow milk ([0054]).
As for claim 22, Hendriksen et al. discloses the milk-based substrate as being a filtered form of cow milk (i.e., concentrated milk that is conventionally known as being produced via various filtration methods and wherein milk that was filtered to achieve a particular concentration would be indistinguishable from milk concentrated via other concentration methods) ([0057]).
As for claim 23, Hendriksen et al. discloses the milk-based substrate as being raw milk ([0055]).
As for claim 30, Hendriksen et al. discloses the method of claim 2, further comprising subjecting the mixture to UHT treatment ([0159]), where UHT treatment may be at 130°C for 30 seconds or 145°C for one second ([0072]). The disclosed UHT protocols effectively disclose ranges of 130-145°C and 1-30 seconds, which encompass the claimed values. The claimed heat treatment at 140°C for about four seconds would thus be obvious.
Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. (U.S. 2010/0285175 A1) and Bongiorni et al. (U.S. 2020/0123519 A1) as applied to claim 5 above, and further in view of Stougaard et al. (U.S. 2012/0058223 A1).
As for claims 6 and 7, Hendriksen et al. discloses incubating the mixture for a period of time sufficient to reduce the lactose concentration to less than 0.2 g/L (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]).
Hendriksen et al. does not disclose incubating at a temperature from 1-10°C, or from 2-7°C.
However, Stougaard et al. discloses a cold-active beta-galactosidase ([0001]) that is active at 4°C ([0019], [0060]).
It would have been obvious to a skilled practitioner to use a cold-active beta-galactosidase temperature protocol in the method of Hendriksen et al. comprising a peptide as taught in Bongiorni et al. Stougaard et al. indicates that typical beta-galactosidases are active at temperatures where food-spoiling bacteria thrive, which limits the utility of such enzymes in milk ([0012]-[0013]). As such, a skilled practitioner would be motivated to incorporate a cold-active beta-galactosidase temperature protocol into the method of Hendriksen et al. in order to avoid potential spoilage issues of milk at higher processing temperatures. Accordingly, incubation at a suitable temperature to preserve such characteristics of the product, such as 4°C, would be obvious. The claimed ranges of incubation temperatures of 1-10°C (claim 6) and 2-7°C (claim 7) would thus be obvious.
As for claims 10 and 11, Hendriksen et al. discloses incubation may occur for up to 4 hours ([0157]), although the incubation period may be followed by a cooling period during which lactose continues to be hydrolyzed, wherein “more than 90% of the lactose has been hydrolyzed after one week” ([0158]). Hendriksen et al. also discloses that more than 70%, or preferably more than 99% of the lactose has been hydrolyzed after 48 hours ([0142]-[0144]). A skilled practitioner would further recognize that the lactose concentration after hydrolysis would be dependent on the initial lactose concentration, enzyme concentration, enzymatic activity of the lactase, and incubation conditions, where the manipulation of such parameters is well within the ordinary skill in the art (Hendriksen et al., [0181], “[t]he enzyme is added in a suitable amount to achieve the desired degree of lactose hydrolysis under the chosen reaction conditions”). As such, reaching the claimed lactose concentration after incubation for 4-8 hours (claim 10) or upon incubation for about 8 hours (claim 11) is considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-5 and 12-30 over Hendriksen et al. and Bongiorni et al.; and claims 6, 7, 10, and 11 over Hendriksen et al., Bongiorni et al., and Stougaard et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the indication in Hendriksen et al. that a lactase may be “any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” does not provide any reason to select and use the peptide of Bongiorni et al. or any reasonable expectation of success (Applicant’s Remarks, p. 5, ¶5 – p. 6, ¶1). Regarding the SEQ ID NO: 26 polypeptide of Bongiorni et al., Applicant asserted that the reference characterizes it as a transgalactosylating polypeptide instead of having beta-galactosidase activity (Applicant’s Remarks, p. 6, ¶2 – p. 7, ¶1). Applicant argued that Bongiorni et al. characterizes the polypeptides as having only one or the other types of activity (Applicant’s Remarks, p. 6, ¶2).
However, Bongiorni et al. does not draw such a distinction between polypeptides having only one or the other types of enzymatic activity. After describing typical beta-galactosidase activity of hydrolyzing lactose, the reference states: “However, at high lactose concentrations, some β-galactosidases are able to transfer galactose to the hydroxyl groups of D-galactose or D-glucose, in a process called transgalactosylation…. Thus, at high lactose concentrations most β-galactosidases are able to transfer galactose to the hydroxyl groups of lactose and/or higher order oligosaccharides.” ([0005]). Thus, when Bongiorni et al. states “the polypeptide comprising β-galactosidase activity or transgalactosylating activity” followed by a list of polypeptides ([0026]), the two different types of activity do not apply separately to each individual polypeptide but instead must be read as both applying to all the individual polypeptides depending on the conditions of any particular reaction mixture. Examiner thus maintains that Bongiorni et al. is properly relied on as teaching that SEQ ID NO: 26 has beta-galactosidase activity in addition to transgalactosidase activity ([0026]).
As for the motivation to combine the references, Examiner maintains that the instruction in Hendriksen et al. that “[a] lactase in the context of the present invention is any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” ([0162]) is adequate instruction to deem the consultation and incorporation of a reference that teaches such a glycoside hydrolase obvious. MPEP 2144.07 (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination…”). Further, since Bongiorni et al. must be interpreted as indicating that SEQ ID NO: 26 exhibits beta-galactosidase activity, a skilled practitioner would have a reasonable expectation that the incorporation of that polypeptide into the method of Hendriksen et al. would result in the reduction of lactose.
Applicant next argued that there is no indication that SEQ ID NO: 26 would exhibit beta-galactosidase activity at a temperature within the claimed ranges (Applicant’s Remarks, p. 7, ¶2).
However, Hendriksen et al. discloses performing the hydrolysis step at a temperature in the range of “at least 60° C” ([0150]), which Examiner maintains renders the claimed temperature ranges obvious. That is, the claimed temperature range of 40-100°C is known in the art as being suitable for a lactose hydrolysis reaction with a peptide exhibiting beta-galactosidase activity. Though Bongiorni et al. does not specifically disclose suitable temperatures at which the SEQ ID NO: 26 polypeptide would exhibit beta-galactosidase activity, a skilled practitioner would find simply performing such a reaction at temperatures disclosed in the art as being suitable for such reactions to be obvious. Examiner thus maintains that performing the method of Hendriksen et al. at the temperature range disclosed therein, even with the incorporation of the polypeptide of Bongiorni et al., would be obvious to a skilled practitioner.
Applicant further argued that the obviousness rejection was not properly established due to allegedly lacking a reason to combine the teachings of the references (Applicant’s Remarks, p. 8, ¶2).
However, the claim rejection is not based on combining two unrelated processing steps taught in two separate references, such as a lactose hydrolyzation step and a glucose isomerization step, in which case Examiner agrees that more explicit motivation for combining the references would be necessary to support an obviousness rejection. Instead, the claim rejection merely relies on incorporating a polypeptide being taught as exhibiting beta-galactosidase activity into a method teaching to incorporate an enzyme that exhibits beta-galactosidase activity, which is simply a matter of selecting a known material based on its suitability for its intended use. Such an incorporation of a known material into a process to perform its intended use is prima facie obvious. MPEP 2144.07. Examiner thus maintains that the obviousness rejection is properly supported and that Applicant’s arguments are unpersuasive.
Applicant next argued that the teaching in Stougaard et al. regarding a cold-active beta-galactosidase that is active at 4°C is insufficient to provide any reasonable expectation that SEQ ID NO: 26 of Bongiorni et al. would exhibit activity at such a temperature range (Applicant’s Remarks, p. 8, ¶3). Applicant asserted data showing that not all beta-galactosidase peptides exhibit the same activity under the same temperature conditions and that the claimed peptides unexpectedly exhibited superior activity compared to the enzyme of Hendriksen et al. at various pH/temperatures (Applicant’s Remarks, p. 9, ¶¶1-2).
As with Hendriksen et al., Stougaard et al. discloses performing a hydrolysis step at a particular temperature (i.e., 4°C) ([0019], [0060]), which Examiner maintains renders the claimed temperature range obvious. That is, the claimed temperature range of 1-10°C is known in the art as being suitable for a lactose hydrolysis reaction with a peptide exhibiting beta-galactosidase activity. Though Bongiorni et al. does not specifically disclose suitable temperatures at which the SEQ ID NO: 26 polypeptide would exhibit beta-galactosidase activity, a skilled practitioner would find simply performing such a reaction at temperatures disclosed in the art as being suitable for such reactions to be obvious. Examiner thus maintains that performing the method of Hendriksen et al. at the temperature range disclosed in Stougaard et al., even with the incorporation of the polypeptide of Bongiorni et al., would be obvious to a skilled practitioner. That different beta-galactosidase peptides perform differently at different environmental conditions does not render the performance of a lactose hydrolysis process at a particular temperature (that is known in the art to be suitable for at least some peptides to be active) non-obvious when using a peptide for which suitable temperatures are not readily available. The determination of suitable temperatures at which the enzyme is active is well within the ordinary skill in the art. Also, the present claims do not require any particular rate of hydrolysis. Claim 11 merely requires a reduction in lactose concentration to less than 0.2% after incubation for 8 hours, which does not equate to a hydrolysis rate per se. That the claimed peptides may hydrolyze lactose better than the enzyme of Hendriksen et al. does not render the claimed peptides non-obvious when used in a lactose hydrolysis process. Applicant’s arguments are unpersuasive.
The rejection of claim 2 has been maintained herein.
The rejections of claims 3-7, 10, 11, 15-23, and 30, which depend from claim 2 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 2-7, 10, 11, 15-23, and 30 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793